UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 1/31/14 (Unaudited) COMMON STOCKS (99.2%) (a) Shares Value Auto components (1.8%) Hyundai Mobis Co., Ltd. (South Korea) 519 $150,315 Automobiles (3.3%) Hyundai Motor Co. (South Korea) 903 197,836 Tata Motors, Ltd. (India) 13,034 72,716 Building products (1.2%) KCC Corp. (South Korea) 110 50,049 LG Hausys, Ltd. (South Korea) 357 52,032 Capital markets (—%) BGP Holdings PLC (Malta) (F) 132,965 179 Yuanta Financial Holding Co., Ltd. (Taiwan) 1 1 Chemicals (2.9%) China BlueChemical, Ltd. (China) 90,000 49,383 LG Chemical, Ltd. (South Korea) 416 101,051 PTT Global Chemical PCL (Thailand) 40,800 88,064 Commercial banks (11.0%) Bangkok Bank PCL NVDR (Thailand) 17,400 90,400 Bank Mandiri (Persero) Tbk PT (Indonesia) 137,200 97,759 China Construction Bank Corp. (China) 246,000 170,785 Industrial and Commercial Bank of China, Ltd. (China) 138,000 85,497 Jammu & Kashmir Bank, Ltd. (India) 5,833 129,051 Philippine National Bank (Philippines) (NON) 52,762 98,725 United Overseas Bank, Ltd. (Singapore) 15,000 234,972 Commercial services and supplies (0.7%) China Everbright International, Ltd. (China) 45,000 59,352 Computers and peripherals (1.0%) Pegatron Corp. (Taiwan) 63,000 82,863 Construction and engineering (2.9%) China Railway Group, Ltd. (China) 226,000 100,428 China Singyes Solar Technologies Holdings, Ltd. (China) 68,000 77,601 Total Bangun Persada Tbk PT (Indonesia) 1,057,500 58,461 Construction materials (0.6%) China National Building Material Co., Ltd. (China) 50,000 48,301 Diversified telecommunication services (1.3%) PCCW, Ltd. (Hong Kong) 238,000 108,519 Electric utilities (2.4%) Power Grid Corp. of India, Ltd. (India) 28,666 43,693 Tenaga Nasional Bhd (Malaysia) 42,400 149,505 Electronic equipment, instruments, and components (0.9%) Hollysys Automation Technologies, Ltd. (China) (NON) 4,353 73,435 Energy equipment and services (3.0%) Ezion Holdings, Ltd. (Singapore) 85,200 150,147 SPT Energy Group, Inc. (China) 138,000 94,384 Food and staples retail (1.9%) CP ALL PCL (Thailand) 49,400 58,738 Puregold Price Club, Inc. (Philippines) 117,900 100,158 Gas utilities (1.0%) China Resources Gas Group, Ltd. (China) 26,000 80,708 Health-care providers and services (1.3%) Sinopharm Group Co. (China) 37,200 104,933 Hotels, restaurants, and leisure (2.9%) Grand Korea Leisure Co., Ltd. (South Korea) 2,740 106,236 Hana Tour Service, Inc. (South Korea) 804 53,708 Home Inns & Hotels Management, Inc. ADR (China) (NON) 2,217 76,021 Household durables (1.2%) Coway Co., Ltd. (South Korea) 1,474 95,572 Independent power producers and energy traders (0.6%) China Resources Power Holdings Co., Ltd. (China) 22,000 52,196 Industrial conglomerates (3.9%) Hutchison Whampoa, Ltd. (Hong Kong) 18,000 223,383 Keppel Corp., Ltd. (Singapore) 12,400 101,006 Insurance (7.0%) AIA Group, Ltd. (Hong Kong) 46,000 211,816 Cathay Financial Holding Co., Ltd. (Taiwan) 61,387 92,493 China Pacific Insurance (Group) Co., Ltd. (China) 26,200 95,502 Hanwha Life Insurance Co., Ltd. (South Korea) 15,780 107,918 Meritz Fire & Marine Insurance Co., Ltd. (South Korea) 4,670 65,664 Internet and catalog retail (1.3%) Bigfoot GmbH (acquired 8/2/13, cost $21,981) (Private) (Brazil) (F) (RES) (NON) 1 16,738 GS Home Shopping, Inc. (South Korea) 333 86,303 Internet software and services (6.0%) Baidu, Inc. ADR (China) (NON) 512 80,128 Naver Corp. (South Korea) 110 69,370 SINA Corp. (China) (NON) 1,031 67,211 Tencent Holdings, Ltd. (China) 4,000 280,018 IT Services (3.1%) HCL Technologies, Ltd. (India) 8,473 197,737 Infosys, Ltd. (India) 921 54,404 Media (2.9%) CJ CGV Co., Ltd. (South Korea) 2,322 105,432 Global Mediacom Tbk PT (Indonesia) 442,500 67,045 Sun TV Network, Ltd. (India) 12,151 69,914 Multiline retail (0.8%) Matahari Department Store Tbk PT (Indonesia) (NON) 67,500 64,266 Oil, gas, and consumable fuels (1.6%) CNOOC, Ltd. (China) 53,000 83,284 Coal India, Ltd. (India) 12,547 49,553 Personal products (0.6%) Grape King Bio, Ltd. (Taiwan) 12,000 52,084 Real estate management and development (7.2%) Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 1,730,500 61,227 Cathay Real Estate Development Co., Ltd. (Taiwan) 103,000 61,533 Cheung Kong Holdings, Ltd. (Hong Kong) 4,000 59,198 China Overseas Grand Oceans Group, Ltd. (China) 8,000 6,481 China Overseas Land & Investment, Ltd. (China) 32,000 86,349 Hemaraj Land and Development PCL (Thailand) 643,600 53,422 Hysan Development Co., Ltd. (Hong Kong) 13,000 51,405 Sun Hung Kai Properties, Ltd. (Hong Kong) 11,000 134,316 Wharf Holdings, Ltd. (Hong Kong) 11,000 75,092 Semiconductors and semiconductor equipment (16.5%) Advanced Semiconductor Engineering, Inc. (Taiwan) 127,000 117,579 Canadian Solar, Inc. (Canada) (NON) 900 35,217 Hermes Microvision, Inc. (Taiwan) 1,567 46,445 Inotera Memories, Inc. (Taiwan) (NON) 81,000 63,094 Radiant Opto-Electronics Corp. (Taiwan) 23,630 102,951 Samsung Electronics Co., Ltd. (South Korea) 512 612,289 SK Hynix, Inc. (South Korea) (NON) 2,490 88,052 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 83,000 287,648 Specialty retail (1.4%) China ZhengTong Auto Services Holdings, Ltd. (China) (NON) 118,000 72,042 Kolao Holdings (South Korea) 2,230 46,773 Textiles, apparel, and luxury goods (0.8%) Prada SpA (Italy) 8,800 64,551 Thrifts and mortgage finance (2.5%) Housing Development Finance Corp., Ltd. (HDFC) (India) 15,721 202,851 Water utilities (0.8%) Hyflux, Ltd. (Singapore) 71,000 63,951 Wireless telecommunication services (0.9%) StarHub, Ltd. (Singapore) 22,000 73,577 Total common stocks (cost $7,541,193) INVESTMENT COMPANIES (1.9%) (a) Shares Value iShares MSCI Taiwan ETF (Taiwan) 5,547 $75,273 Market Vectors Vietnam ETF (Vietnam) 3,756 79,139 Total investment companies (cost $152,458) PURCHASED OPTIONS OUTSTANDING (0.3%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets Index (Put) May-14/$38.00 $13,563 $25,566 Total purchased options outstanding (cost $20,073) SHORT-TERM INVESTMENTS (2.2%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 183,860 $183,860 Total short-term investments (cost $183,860) TOTAL INVESTMENTS Total investments (cost $7,897,584) (b) WRITTEN OPTIONS OUTSTANDING at 1/31/14 (premiums $10,850) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets Index (Put) May-14/$35.00 $13,563 $12,675 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $8,216,571. (b) The aggregate identified cost on a tax basis is $7,907,405, resulting in gross unrealized appreciation and depreciation of $1,073,558 and $466,039, respectively, or net unrealized appreciation of $607,519. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $16,738 or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $310,884 $3,034,139 $3,161,163 $114 $183,860 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $88,486 to cover the settlement of certain securities. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): South Korea 23.4% China 21.7 Taiwan 11.5 Hong Kong 10.1 India 9.6 Singapore 7.3 Indonesia 4.1 Thailand 3.4 United States 2.5 Philippines 2.3 Malaysia 1.8 Vietnam 0.9 Italy 0.8 Other 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $1,328,730 $— $16,738 Consumer staples 210,980 — — Energy 377,368 — — Financials 2,272,457 — 179 Health care 104,933 — — Industrials 722,312 — — Information technology 2,258,441 — — Materials 286,799 — — Telecommunication services 182,096 — — Utilities 390,053 — — Total common stocks — Investment companies 154,412 — — Purchased options outstanding — 25,566 — Short-term investments 183,860 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(12,675) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $25,566 $12,675 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities UBS AG Total Assets: Purchased options# Total Assets Liabilities: Written options# Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)##† $— $— Net amount † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ##
